Title: From George Washington to Major Henry Lee, Jr., 11 July 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Sir
						[Preakness, N.J., 11 July 1780]
					
					You will proceed to Monmouth and establish yourself in that vicinity. On your arrival there You will see General Foreman who ⟨is charged w⟩ith dispatches for a ⟨French fleet⟩ expected at the Hook and ⟨to keep a l⟩ook out for their arrival. ⟨You will⟩ give such assistance in ⟨this as⟩ will be necessary. There are ⟨some⟩ pilots who will be stationed ⟨mutilated⟩ Monmouth, who will put themselves ⟨un⟩der your protection. Should a fleet appear which You have good reason to believe is a French fleet, General Foreman and you will immediately go on board wih the dispatches and offer your service to The General and Admiral for every thing in which you can be useful to them.
					You will instantly impress every kind of refreshment the Country affords—cattle vegetables &c. for the use of our allies; for which purpose you will make previous arrangements and execute them in the manner most effectual and least grievous to the inhabitants; giving certificates for all you take.
					
					Should there be any state troops or Militia in service, not under a superior officer, you will take command of them; should there be a superior officer you will endeavour to engage him to cooperate with you.
					Advise me instantly of every thing important that happens on the coast—of all vessels coming in and going out, of whatever may be doing at the Hook and in the bay.
					
						[Go: Washington]
					
					
						P.S. On the appearance of the Fleet send immediately a dragoon to Head Quarters, ⟨and⟩ another to the Minister of France with advice of the arrival.
					
				